Case 4:20-cv-00896-ALM-KPJ Document 5-4 Filed 11/25/20 Page 1 of 2 PageID #: 38



   1
                                          Exhibit D
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                           COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
                       PLAINTIFF S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                 - 18-
Case 4:20-cv-00896-ALM-KPJ Document 5-4 Filed 11/25/20 Page 2 of 2 PageID #: 39




    1     facebook
   2
   3
                                 Your ccount Has Been
   4
                                  For more information please visit the Help Center.
   5
                                 Your account was disabled on Oct 20, 2020. If you think your account was disabled by
                                   istake you can submit ore infor ation via the Help Center for up to 30 days after your
   6                             account was disabled. fter that, your account will be per anently disabled and you will no
                                 longer be able to request a revie .

   7
                                 Go To Help
   8
                                   il
   9
  10
  11
   12
  13
  14
  15    English (US) Espano! Frangars (France) rrJ£(te ) Portagues (Brasil) itaiiano Deutsch uHi -p

        Sign Up Log In Messenger Faceboo Lite Watch People ages Page Categories Places Games Locations Marketplace Facebook ay
  16    Groups Jobs Ge ius orts Instagram Local Fundraisers Services Voting Information Center About Create Ad Create Page Developers
        Careers Privacy Cookies Ad Choices [ Ter s Help
  17
        Facebook © 202

  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                        COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
                                  PLAINTIFF S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                          - 19-
